                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    MINGO CAI,                                             Case No. 2:18-CV-1471 JCM (VCF)
                 8                                           Plaintiff(s),                      ORDER
                 9            v.
               10     SWITCH, INC., et al.,
               11                                          Defendant(s).
               12
               13            Presently before the court is the matter of Cai v. Switch, Inc. et al, case no. 2:18-cv-01471-
               14     JCM-VCF.
               15            On January 4, 2019, defendants Goldman Sachs & Co. LLC, J.P. Morgan Securities
               16     LLC, BMO Capital Markets Corp., Wells Fargo Securities, LLC, Citigroup Global Markets Inc.,
               17     Credit Suisse Securities, Jefferies LLC, BTIG, LLC, Raymond James & Associates, Inc., Stifel,
               18     Nicolaus & Company, Inc., and William Blair & Company, LLC (collectively, “defendants”) filed
               19     a motion for an extension of time to submit the verified petition of Daniel J. Tyukody, esq.
               20     (“Tyukody”) (ECF No. 80).
               21            The verified petition was set to be due on January 4, 2019; however, defendants explain
               22     that more time is needed to obtain the signatures of each of the eleven separate clients represented
               23     by Tyukody. (ECF No. 80); see (ECF No. 67). Accordingly, defendants request that the court
               24     extend the due date to submit the verified petition to January 18, 2019. (ECF No. 80 at 3).
               25     Defendants further assert that this extension of time will “in no way delay any proceedings herein
               26     or otherwise prejudice any party.” Id. at 2. The court agrees.
               27
               28

James C. Mahan
U.S. District Judge
                1             Because the court finds defendants have demonstrated good cause to grant their request for
                2     an extension of time pursuant to Local Rule 26-4, the court will grant defendants’ motion. See LR
                3     26-4.
                4             Accordingly,
                5             IT IS ORDERED THAT defendants’ motion to extend time (ECF No. 80), be, and the
                6     same hereby is, GRANTED. Tyukody will have until January 18, 2019, to file his verified petition.
                7             DATED January 15, 2019.
                8                                                  __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
